
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Parts 222 and 223
        [I.D. 062501B]
        RIN 0648-AN62
        Endangered and Threatened Wildlife; Sea Turtle Conservation Requirements
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Public hearing notice; extension of public comment period.
        
        
          SUMMARY:

          Notice is hereby given that the National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Department of Commerce, will extend the public comment period, through December 31, 2001, for the purpose of receiving comments on the proposed rule to amend the regulations protecting sea turtles to enhance their effectiveness in reducing sea turtle mortality resulting from shrimp trawling in the Atlantic and Gulf Areas of the southeastern United States, published in the Federal Register on October 2, 2001.
        
        
          DATES:
          Written comments should be received by December 31, 2001.
        
        
          ADDRESSES:
          Written comments should be addressed to the Chief, Endangered Species Division, Office of Protected Resources, NMFS, 1315 East-West Highway, Silver Spring, MD  20910.  Comments may also be sent via fax to 301-713-0376.  Comments will not be accepted if submitted via e-mail or the Internet.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Robert Hoffman (ph. 727-570-5312, fax 727-570-5517, e-mail Robert.Hoffman@noaa.gov), or Therese A. Conant (ph. 301-713-1401, fax 301-713-0376, e-mail Therese.Conant@noaa.gov).
        
      
      
        SUPPLEMENTARY INFORMATION:
        Turtle excluder devices (TEDs) have proven to be effective at excluding sea turtles from shrimp trawls; however, NMFS has determined that modifications to the design of TEDs need to be made to exclude leatherbacks and large, sexually mature loggerhead and green  turtles; several approved TED designs are structurally weak and do not function properly under normal fishing conditions; and modifications to the trynet and bait shrimp exemptions to the TED requirements are necessary to decrease lethal take of sea  turtles.  These proposed amendments are necessary to protect endangered and threatened sea turtles in the Atlantic and Gulf Areas.
        
          Dated: November 13, 2001.
          David Cottingham
          Deputy Director, Office of Protected Resources, National marine Fisheries Service.
        
      
      [FR Doc. 01-28877 Filed 11-14-01; 2:50 pm]
      BILLING CODE  3510-22-S
    
  